DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by David et al. [US 2021/0133060].
Regarding Claim 1, David teaches “A method, comprising: determining at a cloud server component that a size of a first cloud storage element object is at least below a first threshold;” as “data synchronization process 10 may repeatedly or iteratively generate 314 additional pointers and portions of data within the memory pool until a size of the portion of data within the memory pool to write to the second node is less than a predefined threshold,” [¶0064]
“in response to a first determination, requesting a client-side component to store additional data in the first cloud storage element object including by having the client-side component update the first cloud storage element object with an updated version that includes previously existing data of the first cloud storage element object and the additional data; and” as “three portions of data to the second node before the size of the final portion of data is determined by data synchronization process 100 to be smaller than the predefined threshold, it will be appreciated that any number of iterations may occur (e.g., generating additional pointers and writing and storing additional portions of data) before a portion of data is identified with a size smaller than the predefined threshold.” [¶0071]
“adding the first cloud storage element object to a set of one or more cloud storage element objects available for update, wherein the client-side component generates an updated version of the first cloud storage element object that has a size that is greater than or equal to the first threshold.” as “any updates to the data structure of memory pool 400 which occur during the writing 300 of the first portion of data 402 may be easily tracked using first pointer 406 of memory pool 400 as any updates may be stored 304 in memory pool 400 after first pointer 406.” [¶0059]
Regarding Claim 2, David teaches “further comprising monitoring a cloud storage storing the first cloud storage element object.” as “Examples of storage system 12 may include, but are not limited to: a Network Attached Storage (NAS) system, a Storage Area Network (SAN), a personal computer with a memory system, a server computer with a memory system, and a cloud-based device with a memory system.” [¶0015]
Regarding Claim 3, David teaches “wherein an initial size of the first cloud storage element object was above the first threshold and a current size of the first cloud storage element object is below the first threshold.” as “As discussed above and in some implementations, data synchronization process 10 may repeatedly or iteratively generate 314 additional pointers and portions of data within the memory pool until a size of the portion of data within the memory pool to write to the second node is less than a predefined threshold, thus defining a final portion of data within the memory pool. ” [¶0067]
Claim 16 is a product claim and anticipated by David under the same rationale of anticipation of claim 1.
Claim 17 is a product claim and anticipated by David under the same rationale of anticipation of claim 2.
Claim 18 is a product claim and anticipated by David under the same rationale of anticipation of claim 2.
Claim 20 is a system claim and anticipated by David under the same rationale of anticipation of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. [US 2021/0133060] in view of Hutcheson et al. [US 2021/0165575].
Claim 4 is rejected over David and Hutcheson.
David does not explicitly teach wherein an initial size and a current size of the first cloud storage element object are below the first threshold.
However, Hutcheson teaches “wherein an initial size and a current size of the first cloud storage element object are below the first threshold.” as “if the aggregate size is greater than or equal to the threshold: changing the designated set of one or more blocks to be copied from the source volume to the target volume to include only one or more of the identified one or more blocks; resetting the incremental tracking information; and repeating steps (c), (d), and (e); (f2) if the aggregate size is below the threshold: causing the operating system to perform an incremental backup of the source volume to the target volume is performed, wherein the operating system managing the source volume enters a copy-on-write mode; ” [¶0160]
David and Hutcheson are analogous arts because they teach cloud storage system and managing data in cloud.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of David and Hutcheson before him/her, to modify the teachings of David to include the teachings of Hutcheson with the motivation of technique that improves the reliability of the backup process and requires fewer resources during a given backup instance. [Hutcheson, Abstract]
Claim 5 is rejected over David and Hutcheson.
David does not explicitly teach wherein an identifier associated with the first cloud storage element object is included in the set of one or more cloud storage element objects available for update.
However, Hutcheson teaches “wherein an identifier associated with the first cloud storage element object is included in the set of one or more cloud storage element objects available for update.” as “In some embodiments, after coordinating with the master server 110, the backup aggregator 102 may thereafter initiate a send file transfer operation (depicted as 108), with its paired storage server 111A within the cloud storage center 109. In particular embodiments, storage servers 111A-D may itself have a paired or file system mirroring relationship with a second storage server. ” [¶0034]
David and Hutcheson are analogous arts because they teach cloud storage system and managing data in cloud.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of David and Hutcheson before him/her, to modify the teachings of David to include the teachings of Hutcheson with the motivation of technique that improves the reliability of the backup process and requires fewer resources during a given backup instance. [Hutcheson, Abstract]
Claim 6 is rejected over David and Hutcheson.
David does not explicitly teach wherein the client-side component selects the first cloud storage element object from a set of one or more cloud storage element objects available for update.
However, Hutcheson teaches “wherein the client-side component selects the first cloud storage element object from a set of one or more cloud storage element objects available for update.” as “multiple remote cloud storage centers 109, 209 can be utilized for one or more client sites 101, 201, as desired.” [¶0040]
David and Hutcheson are analogous arts because they teach cloud storage system and managing data in cloud.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of David and Hutcheson before him/her, to modify the teachings of David to include the teachings of Hutcheson with the motivation of technique that improves the reliability of the backup process and requires fewer resources during a given backup instance. [Hutcheson, Abstract]
Claim 19 is rejected over David and Hutcheson under the same rationale of rejection of claim 4.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. [US 2021/0133060] in view of Hutcheson et al. [US 2021/0165575] and in further view of Shraer et al. [US 10,783,269].
Claim 7 is rejected over David, Hutcheson and Shraer.
The combination of David and Hutcheson does not explicitly teach wherein the client-side component determines whether the previously existing data of the first cloud storage element object is stored in a cache storage of the client-side component.
However, Shraer teaches “wherein the client-side component determines whether the previously existing data of the first cloud storage element object is stored in a cache storage of the client-side component.” as “If at 609 the logic 600 determines that the chunk is not a unique chunk, then the chunk has been previously stored to the cloud storage and the logic can bypass encryption (and uploading if the client device is performing logic 600) for the duplicate chunk at 611. The logic 600 can then select the next chunk at 613.” [Col 10, lines 44-49]
David, Hutcheson and Shraer are analogous arts because they teach cloud storage system and managing data in cloud.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of David, Hutcheson and Shraer before him/her, to modify the teachings of combination of David and Hutcheson to include the teachings of Shraer with the motivation of cloud storage provider or other remote storage provider can enable deduplicated storage to enhance the storage efficiency of stored data. [Shraer, Col 7, lines 3-5]
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 and 12-15 are objected because they are dependent on claims which are considered to contain allowable subject matter but are dependent on rejected claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132